Citation Nr: 0944483	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-35 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether clear and unmistakable error (CUE) exists in 
rating decisions dated in March and April 1962 denying 
service connection for a back injury.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a back injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk




INTRODUCTION

The Veteran served on active duty from October 1954 to March 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the RO that 
denied an application to reopen the claim of service 
connection for sacroiliac (back) injury and the claim of CUE 
in RO decisions denying service connection for a back injury.

Although the RO reopened the previously-denied claim of 
service connection, the Board must first determine if the 
claim was properly reopened, and may only thereafter review 
the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).  The 
Board has accordingly characterized the issue as shown on the 
title page.  

The Board notes that the RO's March and April 1962 decisions 
were subsumed in the November 1962 Board decision.  That 
decision is final and it is a legal bar to the assignment of 
an effective date earlier than the date of that decision.  38 
U.S.C.A. §§ 7104, 5109A (West 2002 & Supp. 2009); see Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) (finding that only a 
request for revision based on CUE could result in the 
assignment of an effective date earlier than the date of a 
final decision).  

Such bar may only be removed by a prevailing motion of CUE in 
the decision or a prevailing motion for reconsideration (both 
made directly to the Board).  See 38 C.F.R. §§ 20.1000, 
20.1001, 20.1400, 20.1404 (2009).  

The now reopened underlying claim of service connection for 
the residuals of a back injury is being remanded to the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his part.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  In the March and April 1962 rating decisions, the RO 
denied the Veteran's original claim of service connection for 
a back injury.  The Veteran initiated a timely appeal.  

3.  In a decision, dated in November 1962, the Board denied 
the appeal of the original claim of service connection for a 
back injury.  

4.  The evidence received since the November 1962 decision, 
by itself or when considered with the evidence previously of 
record, relates to an unestablished fact that is necessary to 
substantiate the claim for service connection for a back 
injury, and raises a reasonable possibility of substantiating 
the claim for service connection for a back injury.  



CONCLUSIONS OF LAW

1.  As the decision by the Board in November 1962 denied the 
appeal taken from the rating decisions of March and April 
1962 denying the Veteran's claim of service connection for a 
back injury, the RO has no jurisdiction to decide an 
independent challenge based on CUE.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1104 (2009).  

2.  New and material evidence has been received since the 
November 1962 Board decision to reopen the claim of service 
connection for a back injury.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  

The VCAA notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). .

The Court, however, recently held that VA's duties to notify 
and assist contained in VCAA are not applicable to cases, 
such as the CUE claim on appeal, in which the law, rather 
than the evidence, is dispositive.  See Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In addition, in Livesay v. Principi, 15 Vet. App. 165 (en 
banc) (2001), the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA was not applicable to motions 
alleging CUE in decisions of the Board.   

In this regard, the Board notes that in general a CUE claim 
does not involve the submission of additional evidence apart 
from what already resides in the claims folder.  Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).  Rather, the 
outcome rests on the interpretation of evidence already 
contained in the claims folder. 

With respect to the claim to reopen, VCAA notice in a new and 
material evidence claim (1) must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and (2) must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying benefit sought by the claimant.  

VCAA requires, in the context of a claim to reopen, that VA 
look at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Therefore, the question of what constitutes material evidence 
to reopen a claim for service connection depends on the basis 
on which the prior claim was denied.  Failure to provide this 
notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

The Veteran was provided with a letter dated August 2005, in 
which the RO notified him of what evidence was required to 
substantiate entitlement to service connection for a back 
injury.  The letter told him what evidence VA would obtain, 
what evidence he was expected to provide, and of what 
assistance the VA could provide the Veteran in obtaining this 
evidence.  

The letter also notified the Veteran that he should submit 
any relevant evidence in his possession.  The August 2005 
letter informed the Veteran that he was notified in August 
1962 that his claim had been finally denied in the April 1962 
RO decision, it also informed him of the need for new and 
material evidence to reopen the claim, provided regulatory 
definitions of "new" and "material" and informed him of 
the bases for the prior denial.  The August 2005 letter 
thereby met the notice requirements outlined in Kent.  

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree 
of disability and the effective date of an award.  

The Veteran was not provided Dingess notice.  However, 
because the preponderance of the evidence is against the 
reopening of the claim for service connection, any questions 
as to the appropriate disability ratings or effective dates 
to be assigned are moot.  

VA has a duty to assist a claimant in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VCAA does not require VA to assist with a VA examination in 
claims to reopen except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f).  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim.  The 
Board is satisfied that VA has sufficiently discharged its 
duty in this matter.   

The Board finds that the VCAA provisions have been considered 
and complied with.  There is no additional notice that should 
be provided and there has been a complete review of all the 
evidence without prejudice to the Veteran.  As such, there is 
no indication that there is any prejudice to the Veteran by 
the order of the events in this case.  See Pelegrini, 18 Vet. 
App. 112; Bernard v. Brown, 4 Vet. App. 384 (1993).  


CUE

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a).  

There is a three-pronged test to determine whether CUE was 
present in a prior determination: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  

If an appellant wishes to reasonably raise CUE there must be 
some degree of specificity as to what the alleged error is 
and, unless it is the kind of error . . . that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  

It must be remembered that there is a presumption of validity 
to otherwise final decisions, and that where such decisions 
are collaterally attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even stronger.  Fugo v. 
Brown, 6 Vet. App. at 43-44.  

Simply to claim CUE on the basis that the previous 
adjudication improperly weighed and evaluated the evidence 
can never rise to the stringent definition of CUE, nor can 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error meet the restrictive definition of 
CUE.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993); 
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

By rating decisions in March and April 1962, the RO denied 
the Veteran's claim of service connection for a back injury.  
Significantly, the Veteran perfected a timely appeal to the 
Board.  

In a decision promulgated in November 1962, the Board denied 
the appeal as to the Veteran's claim of service connection 
for a back injury.  

As a result, the earlier rating decisions were subsumed by 
the Board's decision.  38 C.F.R. § 20.1104 (2009); see Chisem 
v. Gober, 10 Vet. App. 526 (1997) and Donovan v. Gober, 10 
Vet. App. 404 (1997) (in which the Court approved of the 
doctrine of delayed subsuming set forth in VAOGCPREC 14-95); 
see also Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998) 
(upholding the validity of VAOGCPREC 14-95).  

In effect, the RO's March and April 1962 decisions ceased to 
exist for the purpose of this appeal.  Thus, they themselves 
may be not reviewed by the RO on the basis of a collateral 
attack of CUE.  

Under such circumstances, the Veteran's appeal of the claim 
of CUE must be dismissed without prejudice.  Simmons v. 
Principi, 17 Vet. App. 104 (2003) (CUE claims which are 
denied based on the absence of legal merit or lack of 
entitlement under the law should be dismissed without 
prejudice). 


New and Material Evidence

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  
New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

For the purpose of determining whether or not new and 
material evidence has been presented to reopen a claim, the 
evidence for consideration is that which has been presented 
or secured since the last time the claim was finally 
disallowed on any basis, and not only since the last time it 
was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  

In this case, the evidence submitted after the November 1962 
decision consists of copies of service treatment records, VA 
outpatient treatment records, a VA examination report and 
statements by the Veteran about his claim.  

In September 2006, the Veteran was afforded a VA examination 
in order to determine the nature and likely etiology of the 
claimed back condition.  Thus, this evidence is found to 
raise a reasonable possibility of substantiating the claim as 
so is new and material.  

Accordingly, new and material evidence having been submitted, 
the claim of service connection for a back injury is 
reopened.  



ORDER

The appeal of the RO's denial of a claim of CUE in the March 
and April 1962 rating decisions denying service connection 
for a back injury is dismissed under the law.  

As new and material evidence has been received to reopen the 
claim of service connection for a back injury, the appeal to 
this extent is allowed subject to further action taken 
hereinbelow.  



REMAND

After a careful review of the claims folder, the Board finds 
that the reopened claim of service connection for a back 
injury must be remanded for further development.  

VCAA requires that VA afford a veteran a medical examination 
or obtain a medical opinion when necessary to make a decision 
on the claim.  When medical evidence is not adequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i) 
(2008). See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

In a September 2006 VA examination, the examiner opined that 
the Veteran's back condition was less likely than not related 
to the Veteran's service.  However, the VA examiner did not 
fully address all the evidence including the records from Dr. 
C.M.A. or the Veteran's competent lay assertions.  

In addition the Board finds that the Veteran should be 
notified that he can provide medical evidence to support his 
assertions that his current back disability is due to an 
injury sustained in service.  Furthermore, any medical 
treatment records should be obtained.  See 38 U.S.C.A. § 
5103A (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  

The Veteran also should be informed that 
he may submit evidence or a physician 
statement to support his assertions that 
his currant back disability is due to an 
injury or other event of his period of 
active service.  

The RO should obtain all of the Veteran's 
pertinent VA treatment records.  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The Veteran then should be scheduled 
for a VA examination to ascertain the 
nature and likely etiology of the claimed 
back condition.  

The entire claims file must be made 
available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
private and VA medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

Based on his/her review of the entire 
record, including the Veteran's own lay 
assertions,  the examiner should opine as 
to whether the Veteran's current back 
disability at least as likely as not is 
related to an injury or other event of 
his period of active service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

4.  To help avoid a future remand, the RO 
must ensure that all requested action 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claim of service connection for a back 
condition should be readjudicated in 
light of all the evidence of record.  If 
any benefit sought on appeal remains 
denied, the RO should furnish to the 
Veteran and his representative with a 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them an 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


